Citation Nr: 0432769	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-20 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for traumatic 
arthritis of the lumbar spine.

2.	Entitlement to service connection for traumatic 
arthritis and traumatic disc disease of the cervical 
spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

In conjunction with his current claim on appeal, in a letter 
dated September 14, 2004, and received at the Board that 
month, the veteran requested to testify at a personal hearing 
at the RO before a Decision Review Officer (DRO).  See 38 
C.F.R. § 20.700 (2003).

Inasmuch as the appellant's hearing request was made fairly 
recently, he has not yet been scheduled for his requested DRO 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested personal hearing.  Therefore, a remand is required 
for the scheduling of a personal hearing at the RO.   See 38 
C.F.R. § 20.700(a) (2003).

Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a personal 
hearing at the RO before a Decision Review 
Officer, as per the veteran's September 14, 
2004, written request.  The RO should notify 
the veteran and his representative of the date 
of the scheduled hearing by sending a letter 
of notification to the veteran at his most 
recent address of record, with a copy to his 
representative.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


